 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 515 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Condemning the murder of Army Private William Long and the wounding of Army Private Quinton Ezeagwula, who were shot outside the Army Navy Career Center in Little Rock, Arkansas on June 1, 2009.  
 
 
Whereas on June 1, 2009, Private William Long, 23, was murdered outside the Army Navy Career Center in Little Rock, Arkansas; 
Whereas on June 1, 2009, Private Quinton Ezeagwula, 18, was wounded by gunfire outside the Army Navy Career Center in Little Rock, Arkansas; 
Whereas there are more than 1,400,000 active component and more than 1,200,000 reserve component members of the Armed Forces protecting America; 
Whereas there are more than 8,000 Army and Army Reserve recruiters and more than 7,000 Navy recruiters serving at more than 1,500 military recruiting stations and centers in United States, Guam, Puerto Rico, and Europe; 
Whereas the men and women of the Armed Forces risk their lives every day to preserve America’s freedom and to defend the liberty, security, and prosperity enjoyed by the American people; 
Whereas service in the Armed Forces entails special hazards and demands extraordinary sacrifices from service members; 
Whereas members of the Armed Forces are the targets of violence not only abroad but in the United States as well; and 
Whereas such violence is despicable and must not be tolerated: Now, therefore, be it 
 
That the House of Representatives— 
(1)offers its condolences to the family of Private William Long; 
(2)hopes for a full recovery for Private Quinton Ezeagwula; and 
(3)urges that the perpetrator or perpetrators of this senseless shooting be brought to justice.  
 
Lorraine C. Miller,Clerk.
